DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
3. Applicant's arguments and amendments to the claims presented in the reply of 25 July 2022 have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. 	
	In particular, the previous provisional rejections of the claims under obviousness-double patenting over copending Application No. 16/727,843, copending Application No. 16/315,609, over copending Application 16/753,747 has been obviated by the amendment to the present claims to recite a different set of methylation markers not recited in the claims of ‘843, ‘609 and ‘747. 
	The previous objection to the specification has been obviated by the filing of a substitute specification on 25 January 2022.
	The previous rejection of the claims for reciting an improper Markush group has been obviated by the amendment to the claims. Note that in the reply of 25 July 2022, Applicant states: “Claim 31, as amended, is directed to a methylation profile comprising methylation status information from the recited markers, which are not provided in the alternate.”
Claim Status
4. 	Claims 31, 46-48 and 51-53 are pending and have been examined.
In the reply of 26 February 2022, Applicant elected the elected species of the cg10673833 marker.
In the reply of 25 July 2022, the claims were amended and are now limited to methods that detect the combination of methylation markers of cg11225410, cg00338116, cg00552226, cg24496475, cg05414338, cg12041340, cg08343881, cg03431741, cg17126142, and cg18004756.
 The elected species is now considered to be the combination of each of these markers / the markers recited in claim 31. 
Claim Objections
5. Claims 31, 46-48 and 51-53 are objected to because of the following informalities:  
Claim 31, and thereby dependent claims 46-48 and 51-53, are objected to because claim 31 should recite “and” prior to “cg18004756” – i.e., “the following markers…cg17126142, and cg18004756.”  This is consistent with Applicant’s statement in the reply of 25 July 2022 that the markers are not recited in the alternative.  
Appropriate correction is required.
New Claim Rejections - 35 USC § 112 - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 46-48 and 51-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 31, 46-48 and 51-53 are indefinite over the recitation of cg11225410, cg00338116, cg00552226, cg24496475, cg05414338, cg12041340, cg08343881, cg03431741, cg17126142, and cg18004756. The recited markers are acronyms used by Illumina. There is no fixed and well-accepted meaning in the art for what constitutes the cg numbers. The present application does not disclose the specific location of the CpG sites in a particular chromosome or gene, with respect to a specific reference genome or gene sequence.  That is, 6 of the CpG sites are described in Table 3 as occurring in a particular gene, but the location of the CpG in the gene is not disclosed. The other 4 CpGs are described only as occurring in chromosome 4 (cg24496475) or chromosome 6. The nucleotide position in the listed chromosome, with respect to a particular reference genome is not provided. The CpG sites are also described in terms of a “MCB” name. However, the meaning of the MCB name is not clear. Moreover, the nucleotide position in the gene or chromosome or the MCB name per se is not clear as it pertains to non-human organisms, as included by claims 31, 46-47 and 51-53. While the Illumina / Infinium web site may include documentation that can be downloaded and which provides the chromosome location for the CpG coordinate for certain cg markers, 
the information provided at Internet sites and in databases Is continually changing and can be deleted. There is no evidence of record to establish that there is a well-known and fixed meaning for the recited CpG sites listed in the claims.  Accordingly, the metes and bounds of what is encompassed by the recited cg numbers is not unclear.
Claim 52 is indefinite over the recitation of “the methylation rate” because this phrase lacks proper antecedent basis. Claim 31, from which claim 52 depends, does not recite a methylation rate. It is unclear as to how the recitations in claim 52 are intended to further limit the method of determining a methylation profile of a subject suspected of having HCC.
Claim Rejections - 35 USC § 112(a) - Enablement
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 46-48 and 51-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The present claims encompass methods which detect the methylation status of cg11225410, cg00338116, cg00552226, cg24496475, cg05414338, cg12041340, cg08343881, cg03431741, cg17126142, and cg18004756.  However, these CpG methylation sites are not clearly defined in the specification or the claims and there does not appear to be an art recognized definition for these genes. The cg nomenclature identifies only a particular CpG in a nucleic acid sequence and does not identify the particular gene in which the CpG occurs. The present application does not disclose the specific location of the CpG sites in a particular chromosome or gene, with respect to a specific reference genome or gene sequence.  That is, 6 of the CpG sites are described in Table 3 as occurring in a particular gene, but the location of the CpG in the gene is not disclosed. The other 4 CpGs are described only as occurring in chromosome 4 (cg24496475) or chromosome 6. The nucleotide position in the listed chromosome, with respect to a particular reference genome is not provided. The CpG sites are also described in terms of a “MCB” name. However, the meaning of the MCB name is not clear. Without a clear description in the specification as to what constitutes the CpG sites / cg markers in human subjects and a representative number of non-human subjects, the ordinary artisan cannot practice the claimed method of determining the methylation status at cg11225410, cg00338116, cg00552226, cg24496475, cg05414338, cg12041340, cg08343881, cg03431741, cg17126142, and cg18004756.
    Moreover, the reference to the Infinium identification numbers is considered to be an improper incorporation by reference to essential subject matter since this subject matter is required to practice the claimed invention. 
Applicant's attention is directed to MPEP 608.01(p) which states:

    PNG
    media_image1.png
    372
    1041
    media_image1.png
    Greyscale

Herein, reference to an external Infinium CpG identification number would not be appropriate to define the particular CpG nucleotide whose methylation status is assayed for in a subject suspected of having HCC. 
Lastly, the specification (para [0186] states that the term subject (as well as the terms individual and patient) means any mammal.  Thereby, claims  31, 46-47 and 51-53 encompass methods in which the subject is any non-human mammalian subject. However, the content of each chromosome in the genome varies between species and it is unclear as to what would be the location of the particular cg identification numbers in a representative number of diverse mammals, such as cats, dogs, rabbits, goats, horses etc. There is no information provided in the specification to establish that these CpG methylation sites occur in a representative number of non-human mammals or as to what would constitutes the CpG sites in a representative number of non-human mammals. 
Extensive experimentation would be required to determine what constitutes the particular cg sites whose methylation status is correlated with the occurrence or prognosis of HCC, and to extrapolate the findings in the specification to a representative number of non-human mammalian subjects.  While methods for determining CpG methylation status are known in the art, such methods provide only the general guidelines that allow researchers to randomly determine if particular CpGs are methylated.  The results of performing such methodology are highly unpredictable and thereby require undue experimentation.
As set forth in Rasmusson v. SmithKline Beecham Co. 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

Moreover, case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
In view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
Claim Rejections - 35 USC § 112(a) – New Matter
8. Claims 31, 46-48 and 51-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The specification as originally filed does not provide basis for the amendment to the claims to recite that “sequencing is performed by a next-generation sequencing technique and comprises mapping sequencing reads from the next-generation sequencing technique to a reference to determine the methylation status the markers.”
	The specification (para [0165]) teaches that next-generation sequencing technologies include Infinium Methylation assays, such as Infinium HumanMethylation27 BeadArray. However, the response of 25 July 2022 states that “The Human Methylation 450K BeadChip does not involve methylation status detection via next-generation sequencing as recited in the amended claims.” It is inconsistent to state in the specification that the Human Methylation 27K BeadChip is a next-generation  sequencing technique while arguing in the response that the Human Methylation 450K BeadChip is not a next-generation sequencing technique since both techniques involve the same assay and differ only in the number and identity of the probes used in the assay. Further, the specification does not provide support for obtaining reads from any next-generation sequencing assay and mapping the reads from the next-generation sequencing technique to a reference.
	The response states that support for the amendment to claim 31 is found in the “originally filed Specification at, inter alia, paragraphs [0086], [0223], and [0227], and the Examples.” 
	However, the cited portions of the specification do not provide support for the above noted broadly recited  limitations. Para [0086] teaches next-generation sequencing per se. Para [0223] teaches barcoding of PCR products and sequencing of the resulting PCR products. The examples in the specification teach using padlock probes having barcodes to capture PCR amplification products, sequencing the captured PCR amplification products, and mapping the sequencing reads. For example, the specification teaches “[0227] Mapping of sequencing reads was done using the software tool bisReadMapper with some modifications. First, UMI were extracted from each sequencing read and appended to read headers within FASTQ files using a custom script.” Thus, the teachings in the specification disclose mapping of sequencing reads only in the context of a next-generation sequencing assay that uses padlock probes comprising a barcode to capture amplification products prior to mapping sequencing reads.
	Regarding new claim 53, the response states that support for this claim is found at para [0198] and [0223]. Para [0198] does not mention sequencing adaptors. Para [0223] teaches methods in which 6bp barcodes are added to padlock robes and the primers used for sequencing contain Illumina next-generation sequencing adaptor sequences. These teachings do not provide support for the recitations in claim 53 of performing any next-generation sequencing assay in which sequencing adaptors are added in any manner to cfDNA.	
	If Applicant maintains that the disclosure as originally filed provides basis for the concept of performing any type of next-generation to obtain sequencing reads and mapping the reads from any next-generation sequencing technique to any reference to determine the methylation status of the markers and the use of any next-generation technique, including BeadChips, in which a sequencing adaptor is attached to cfDNA in any manner, then Applicant should point to specific teachings (e.g., by paragraph number) which provide such support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634